    CASE 0:17-cv-01212-WMW-TNL Document 533 Filed 06/10/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Paisley Park Enterprises, Inc.; and                    Case No. 17-cv-1212 (WMW/TNL)
Comerica Bank & Trust, N.A.,

                            Plaintiffs,
                                                                 ORDER
       v.

George Ian Boxill; Rogue Music Alliance,
LLC; Deliverance, LLC; David Staley;
Gabriel Solomon Wilson; and Sidebar
Legal, PC,

                            Defendants.


       Before the Court is Defendant Sidebar Legal, PC’s Motion to Purge Civil Contempt.

(Dkt. 530.) In an August 29, 2019 Order, the Court held Sidebar Legal and its sole owner,

officer, and agent, Matthew Wilson, in contempt for failure to comply with the Court’s

March 4, 2019 Order. The Court directed an arrest warrant for Wilson to issue but stayed

execution of the warrant to provide Sidebar Legal and Wilson an opportunity to purge their

contempt. On February 7, 2020, based on Wilson’s flagrant disregard of the Court’s orders

and failure to take any action to purge the contempt, the Court directed the United States

Marshals Service to execute a warrant for Wilson’s arrest.

       In March 2020, Wilson informed the Court and Plaintiffs that he would comply with

the March 4, 2019 Order. Since then, Sidebar Legal has produced numerous documents,

the parties have been in settlement discussions, and the magistrate judge has held multiple

telephone conferences. The magistrate judge held a hearing on May 5, 2010, regarding the
    CASE 0:17-cv-01212-WMW-TNL Document 533 Filed 06/10/20 Page 2 of 3



sufficiency of Sidebar Legal’s response. The next day, Sidebar Legal filed the instant

motion to purge its contempt, arguing that it has provided all responsive documents in

compliance with the March 4, 2019 Order or, alternatively, has provided an explanation of

why records were not produced to counsel. Sidebar Legal maintains that Plaintiffs’ counsel

indicated that Plaintiffs would not oppose Sidebar Legal’s motion to purge the civil

contempt and related arrest warrant for Wilson.

       Contrary to Sidebar Legal’s representations, Plaintiffs oppose Sidebar Legal’s

motion and request that the Court issue additional sanctions for Sidebar Legal’s spoliation.

(Dkt. 531.) Plaintiffs assert that they advised Sidebar Legal that if they execute a settlement

agreement, then Plaintiffs would not oppose Sidebar Legal’s efforts to purge the contempt

order. To date, there is no indication that any such settlement agreement has been executed.

       Sidebar Legal’s motion is largely duplicative of the current submissions under

advisement with the magistrate judge.        Sidebar Legal’s motion also is procedurally

improper because Sidebar Legal did not comply with the Local Rules’ meet-and-confer

requirement. See L.R. 7.1(a). Had Sidebar Legal followed the meet-and-confer process,

this duplicative motion practice might have been avoided. Moreover, Sidebar Legal does

not have representation in this matter and a corporation is not permitted to proceed pro se.

Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201–02

(1993) (“It has been the law for the better part of two centuries . . . that a corporation may

appear in the federal courts only through licensed counsel.”) Accordingly, Sidebar Legal’s

motion is denied. The Court declines to consider Plaintiffs’ request for additional sanctions

in light of the forthcoming order from the magistrate judge on Plaintiffs’ sanctions request.


                                              2
    CASE 0:17-cv-01212-WMW-TNL Document 533 Filed 06/10/20 Page 3 of 3



                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Sidebar Legal, PC’s Motion to Purge Civil Contempt,

(Dkt. 530), is DENIED.


Dated: June 10, 2020                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            3
